Citation Nr: 1742660	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  14-29 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for residuals of hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher
INTRODUCTION

The Veteran served on active military duty from  March 1951 to November 1954.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia South Carolina.  In October 2015, the Veteran and his wife testified at a hearing before Decision Review Officer at the RO.  A transcript of this hearing is associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for residuals of hemorrhoids is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence of record demonstrates that a back disability did not have onset during service, is not otherwise related to service, and arthritis was not diagnosed within one year of service separation.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159 , 3.326(a).  VA's duty to notify was satisfied by a letter issued in February 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board. 

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  The Veteran's service treatment records (STRs) and available post-service treatment records, including VA treatment records and private records, were obtained.  An attempt to obtain Social Security Administration records revealed that all such records had been destroyed.  Moreover, although the Veteran provided a release for records from his back surgeon, the surgeon's office responded that no chart had been found for him.  Neither the Veteran nor his representative has identified any available, outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

The Veteran was afforded an appropriate VA examination to determine the existence and etiology of his claimed back disorder.  The 2015 examination, when read with the 2016 addendum, is adequate, as it was predicated on a full reading of the Veteran's medical records in the claims file in 2016, including the STRs, considered the lay statements of the Veteran, and provided a rationale for the opinion stated.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

As VA's duties to notify and assist are met, the Board will address the merits of the claim.




II.  Service Connection for Back Disability

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004).

In addition, service connection for certain chronic diseases, including arthritis, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Although the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§  3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after separation may support the claim.  38§ C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Regulations also provide that service connection may be granted for a disability diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran claims that he began experiencing back pain in service, after pulling a ladder on a ship, and was treated by a medic for these complaints in service.  He also claims that this pain has persisted since service, and has resulted in three operations, with the first two occurring only a few years after separation.  See June 2011 Notice of Disagreement, May 2013 written statement from the Veteran, October 2015 hearing transcript.

The Veteran's STRs note that the Veteran was seen on September 19, 1953, after pulling a muscle in the small of his back.  He was treated with heat daily until September 25, 1953.  An October 1954 separation examination notes that clinical evaluation of the spine was normal. 

Following service, a May 2002 VA urgent care report notes the Veteran's history of three back surgeries, with the last being 15 years ago.  No current back complaints were noted.  November 2007 VA imaging studies of the chest revealed degenerative joint disease of the lower lumbar spine.

A VA outpatient treatment record dated in November 2009 notes that the Veteran was seen for a new patient evaluation.  His complaints included intermittent back pain and a history of three lumbar surgeries was noted.  On examination, the Veteran had not back pain.  The assessment included low back pain, doing very well.  Subsequent VA treatment records note the Veteran's ongoing complaints of and treatment for backaches.  

In a statement received in October 2015, H.A. stated that he had served with the Veteran and remembered his medical problems, to include back problems.

An October 2015 VA examination report notes the Veteran's report of back pain since service, with surgeries shortly after separation.  Examination revealed a linear scar on the lower back and limitation of motion of the spine.  Diagnostic testing revealed arthritis of the spine.  The diagnosis was degenerative disc disease, L2-3 and L5-S1.  The examiner stated, however, that the claims file was not available for review in conjunction with the examination, and therefore he could not provide an official etiology opinion.

In April 2016, the October 2015 VA examiner prepared a VA examination addendum report after he was able to review the claims file (c-file), to include the October 2015 VA examination report.  Thereafter, he stated:

In my opinion, it is less likely as not that [the Veteran's] current back condition was caused by or related to active service.  My opinion is based on my current exam, [Veteran] interview and c-file review. It is noted that [the Veteran] did have an isolated complaint of LBP [low back pain] on 9/19/1953 that lasted from 9/19 to 9/25/1953.  As per [STRs, the Veteran] pulled muscle in the small of his back after an injury.  Condition seems to have resolved since there is no other LBP complaints thereafter.  His separation exam on 10/28/1954 was negative for a low back complaint. [The Veteran] did state that he had 3 back surgery after service, but this was not verified on c-file review.  I reviewed his c-file from page to page but there was no records [sic] pertaining to this 3 back surgery [sic].  All records in c-file just state a past history of 3 back surgery but details of when, where, what type of surgery and reason for surgery was not available in the c-file.  It is my opinion therefore that based on no objective findings for a chronic back condition during service including on his separation exam, a no service connection decision is warranted. 

Having reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claims for service connection for a back disability, and the appeal must be denied.

First, there is a current disability as diagnosis was degenerative disc disease, L2-3 and L5-S1, was diagnosed on VA examination in 2015.  See 38 C.F.R. §  3.303; Holton, 557 F.3d at 1366. 

Second, the Board finds that a chronic disability of the back was not established during service.  See 38 C.F.R. §  3.303; Holton, 557 F.3d at 1366.  Although the Veteran was treated for back pain during service, a subsequent examination at separation revealed no back disability.  In other words, there was not a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, particularly consider the normal finding at service separation and shortly thereafter.  See 38 C.F.R. §§ 3.307, 3.309(a).  Additionally, no clinical evidence shows that arthritis was manifest within one year of service separation.  See 38 C.F.R. §§  3.307, 3.309(a).  There are no available medical records until several decades after service.  Accordingly, service connection on these bases is not warranted.

Third, however, there were in-service incidents, to include complaints of back pain.  See 38 C.F.R. § 3.303 ; Holton, 557 F.3d at 1366.  But the Board finds that the most probative evidence of record supports a finding that the current back disability is not related to service.  See 38 C.F.R. § 3.303; Holton, 557 F.3d at 1366.  Initially, the service separation examination noted no back disabilities and normal clinical evaluation of the spine.  Finally, the 2015 and 2016 VA examiner provided an opinion that the current back disorder is unrelated to active service.  The examiner examined the Veteran in 2015, and reviewed the claims file in 2016 and provided supporting explanations with reference to the evidence in the file.  The Board accords this opinions significant probative value. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in determining the probative value of an opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that a mere medical conclusion is insufficient to permit the Board to make an informed decision regarding the probative value of that opinion). 

Although the Veteran has reported both that his back disability is related to active service, the Board finds him not competent to make such a nexus opinion, as opposed to his competency to report continuous symptoms.  A nexus between an internal disease such as arthritis and any incident during service is not capable of lay observation, and requires medical training, expertise, or credentials.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012). Even if the Veteran were competent to make such a nexus opinion, it is outweighed by the VA medical examiner's opinion, which was based not only upon review of the claims file and medical expertise, but also on an examination of the Veteran. 

As the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the claim is denied.


ORDER

Service connection for a back disability is denied.


REMAND

Regarding the hemorrhoids claim, remand is required to obtain an adequate VA etiological opinion.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, the Veteran submitted a claim seeking service connection for hemorrhoids.  In a June 2011 Notice of Disagreement, he clarified that he was seeking service connection for residuals of an in-service hemorrhoidectomy and the "problems it has caused."  Specifically, he maintains that since undergoing surgery for his hemorrhoids in service, he has had difficulty "passing bowel movements" and had post-service surgery to address these problems of anal stricture.  See May 2013 statement from the Veteran, March 2014 VA examination report and October 2015 hearing transcript.  The Veteran was afforded VA examinations in 2009 and 2014.  The 2014 VA examiner opined that the Veteran's hemorrhoids existed prior to service and were not aggravated therein.  See VVA.  However, in rendering this opinion, the examiner failed to discuss the Veteran's complaints of anal stricture.  An addendum opinion should be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding, pertinent records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative. 

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, obtain an addendum opinion regarding the etiology of residuals of hemorrhoids from a VA examiner.  The entire claims file must be made available to and be reviewed by the examiner.  If an examination is deemed necessary, it shall be provided.  An explanation for all opinions expressed must be provided. 

The examiner must provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any residuals of hemorrhoids, to include anal stricture, that was incurred in or aggravated beyond its natural progression by service, to include a hemorrhoidectomy therein.  The examiner must address the Veteran's STRs, the post-service medical evidence of record, and the Veteran's contentions.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand. If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


